Citation Nr: 9923613	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether the appellant qualifies as the surviving spouse of 
the veteran for the purpose of eligibility for VA death 
benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to April 
1960; he died in July 1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 decision of the RO.  

In October 1996, the appellant testified at a personal 
hearing at the Board in Washington, D.C.  

The Board remanded the case for additional development in 
April 1997.  



FINDINGS OF FACT

1.  The veteran and KMW married in August 1961 and divorced 
in August 1969.  

2.  In a sworn affidavit dated in August 1990, four witnesses 
stated that they attended a wedding ceremony of the veteran 
and appellant on March 3, 1972, in Marengo County, Alabama.  

3.  According to his birth certificate, a child of the 
veteran and the appellant was born in September 1972; the 
informant was listed as "Mrs. [the veteran's name]."  

4.  The appellant cohabited with the veteran from the date of 
the marriage until the date of their separation which was due 
to the misconduct of the veteran without the fault of the 
appellant.  


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA death benefits.  38 U.S.C.A. § 101(3), (31) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(j), 3.50, 3.205 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A "surviving spouse" of a veteran may be eligible to 
receive VA death benefits.  The term "surviving spouse" 
means a person who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. 
§ 3.50(c).  A wife is a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 
3.50(a).  

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued. 38 C.F.R. § 
3.1(j).  The appellant has the burden to establish her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

Marriage is established in any of several ways including by 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  38 C.F.R. § 3.205(a)(5).  
Where, however, necessary to a determination because of 
conflicting information, proof of termination of a prior 
marriage will be shown by proof of death, or a certified copy 
or abstract of final decree of divorce specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b).  

The evidence shows that the veteran and KMW married in August 
1961.  A certified copy of a Report of Divorce was obtained 
from the Bureau of Vital Statistics of the Alabama Department 
of Health.  The veteran and KMW were divorced in August 1969.  

In a sworn affidavit dated in August 1990, four witnesses 
stated that they attended a wedding ceremony of the veteran 
and appellant on March 3, 1972, in Marengo County, Alabama.  
According to his birth certificate, a child of the veteran 
and the appellant was born in September 1972; the informant 
was listed as "Mrs. [the veteran's name]."  

Although there is some evidence indicating that the veteran 
referred to KMW as his spouse after 1972, it is clear that 
they were already divorced.  The veteran's death certificate 
indicates that the veteran was married at the time of his 
death and lists the appellant as his surviving spouse.  

The Board finds that the veteran and appellant were married 
in March 1972.  Although authorities in Alabama were unable 
to verify the marriage, the veteran has submitted sworn 
statements from four eyewitnesses to the ceremony, and that 
is all that is required by regulation.  38 C.F.R. 
§ 3.205(a)(5).  

The appellant testified that she and the veteran were 
separated because of the veteran's abuse.  Lay statements 
from the veteran's cousin and the appellant's sister were 
submitted supporting the appellant's allegation.  In 
addition, a May 1991 letter from the State of Connecticut 
Department of Children and Youth Services indicates that, in 
1975, substantiated allegations of abuse on the part of the 
veteran toward several of their children had been made.  

Accordingly, the Board finds that the separation of the 
veteran and appellant was due to the misconduct of the 
veteran without the fault of the appellant, who has not 
remarried.  See Gregory v. Brown, 5 Vet. App. 108 (1993).  

In light of the foregoing analysis, the Board finds that the 
appellant qualifies as the surviving spouse of the veteran 
for the purpose of eligibility for VA death benefits.  



ORDER

The appellant is entitled to recognition as the surviving 
spouse of the veteran for the purpose of eligibility for VA 
death benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

